Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED OFFICE ACTION
This action is in response to papers filed on 5/31/2022.
Claims 1, 4, 5, 7, and 10 have been amended.
No claims have been cancelled.
No claims have been added.
Claims 1-15 are pending.
	Claims 11-15 have been withdrawn from consideration.
	Claims 1-10 are provided consideration in this office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/31/2022 has been entered.
 
Claim Rejections - 35 USC § 112(f)
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
This application includes one or more claim limitations that use the word “means” or “step” (or an equivalent term) or a generic placeholder that is coupled with functional language but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: multiple different “…a plurality of modules actuated by the transactional service server…” in Claim 1 and several depending claims (see Applicant’s specification at [0009]; [0023]; [0048]; [0049] for descriptions of “transactional service server” as a structural component).
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are directed to a process (method as introduced in Claim 7) and/or a system and will be considered under the appropriate 35 USC § 101 analysis.
Claims 1 and 7 recite a system/method that provides the ability of users to perform multiple human resource and employment related activities (in essence a single system/method in which any number of human resources and employment activities can be accessed and performed).  The limitations of enabling users to register, identifying user types, allowing users to create profiles, allowing users to design/manage recruiting processes, allowing users to integrate hires, allowing users to maintain/submit/approve/reject/etc. timecards, allowing users to perform other employment and/or transactional service activities, allowing users to monitor employees, allowing users to track and report employment/hiring trends, removing and adding profiles to displays, and receiving notifications, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of commercial or legal interactions in the form of business relations related to employer/employee relations, human resources administrations, and hiring practices.  That is, other than reciting a computer implementation, nothing in the claim elements precludes the step from encompassing the managing of commercial interactions which represents the abstract idea of certain method of organizing human activity. 
This judicial exception is not integrated into a practical application.  In particular, the claims recite the following additional elements:
– Using a processor and/or communication devices to perform the recited steps. The processor used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of collecting, transmitting, and analyzing data).
– Using machine-readable medium (including software).  The computer used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of storing data).
- Using a server with software (such as: modules, applications, etc.) configured to perform the recited steps. The computer used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of collecting, transmitting, and analyzing data).
- Using a network configured to perform the recited steps. The computer used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of transmitting and receiving data).
These elements are performed such that they amount to no more than mere instructions to apply the exception using generic computer components as discussed in MPEP 2106.05(f). In addition, the limitations drawn to the use of a virtual rotating carousel (including the descriptions of the manner of interacting with and manipulating it) to display results and data amounts to insignificant extrasolution activity in accordance with MPEP 2106.05(g).  Specifically, this limitation amounts to a mere design choice regarding a particular method of presentation.  Accordingly, these additional elements do not, nor does the claim as a whole, integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims does not include additional elements, individually or in combination, that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. 
In response to Applicant’s invocation of Berkheimer evidence, continuing analysis provides additional clues regarding the lack of eligibility and addresses some of Applicant’s remarks addressed toward the previous office action (see Applicant’s remarks regarding “well-known, routine, and conventional”).  Further consideration under additional analysis steps is provided here:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional limitations listed above (processor, communication devices, machine-readable medium, server, network, included software (modules, applications, etc.)). Claims 1 and 7 also indicate that users are able to “interface” (and “communicate”) with the system and devices. The “interfacing” is stated at a high level of generality and its broadest reasonable interpretation can comprises any general method of interfacing with data through the use of some unspecified generic computers and interfaces.  These elements are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. 
(1) The courts have recognized functions, such as receiving, processing and storing data and receiving or transmitting data over a network, as being well-understood, routine and conventional functions when they are claimed in a merely generic manner (See Alice Corp., 134 S. Ct. at 2360; Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014); DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014); Ultramercial, 772 F.3d at 716‐17; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)) (see MPEP 2106.05(d)(II)).  For example, “interfacing”, as used in the claims, can be interpreted as merely transmitting and receiving information over a network, such as those activities performed in Trading Technologies v. IBG LLC, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019).  The use of generic computer components to transmit information through an unspecified interface does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  
(2) It should be noted the limitations of the current claims are performed by the generically recited general-purpose computer. (See specification at [00064], “These computer readable program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus...” [00067], “Various general-purpose systems may also be used with programs in accordance with the teachings herein…”; [0003]; [00011]; [00048], “…via any mobile device and/or pc, laptop, Mac and any and all electronic devices…one or more embodiments described herein may be implemented, in whole or in part, on computing devices such as servers, desktop computers, cellular or smartphones, personal digital assistants (e.g., PDAs), laptop computers, printers, digital picture frames, network equipment (e.g., routers) and tablet devices…”).  
(3) Applicant also specifically points to the use of the “carousel” display as not being well-known routine, and conventional.  See Brown et al. (Pub. No. US 2014/0053110 A1).  Brown discloses the use of carousel displays for displaying results (see at least [0125]; [0084]; [0146]).  Brown is also specifically used for a carousel display of employment related profiles.  Brown was filed on 8/20/2013 with a provisional application filed on 8/20/2012, demonstrating that a disclosure was made at least five years and three months (approximately) prior to Applicant’s filing.
See Bisca et al. (Pub. No. US 2014/0250377 A1).  Bisca discloses the use of carousel displays for displaying results (see at least (Fig. 15; [0054]).  Bisca was filed on 2/3/2014 with a provisional application filed on 3/4/2012, demonstrating that a disclosure was made prior to Applicant’s filing.
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, independent Claims 1 and 7 are ineligible.
Claims 2 and 8 recite further elements related to specific types of devices.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas, because the specific type of device does not significantly affect the processing of the claimed invention since each device would use similar technology for performing the claimed steps.  The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea.  Therefore, Claims 2 and 8 are ineligible.
Claims 3 and 9 recite further elements related to specific types of networks (and/or communications).  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas, because the specific type of network does not significantly affect the processing of the claimed invention.  The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea.  Therefore, Claims 3 and 9 are ineligible.
Claim 4 recites further elements related to specific types of software and/or programming components, and/or hardware components (all of which are recited in an even broader, more generic manner than the parent claims) for performing the claimed steps.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas, because the specific type of network does not significantly affect the processing of the claimed invention.  The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea.  Therefore, claim 4 is ineligible.
Claims 5 and 10 recite further elements related to additional modules for employment and/or human resources activities.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas, because the recited elements merely represented “labeled” modules that are not used or defined in any manner (other than merely labeling them) and therefore would not be significantly different in concept than any other recited modules.  The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea.  Therefore, claims 5 and 10 are ineligible.
Claim 6 recites further elements related to specific types of data that can be input.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas, because the specific type of data that is input does not significantly affect the processing of the claimed invention since these types of data would be input in the same manner as any other type of data (and are not used in any significant manner in the claims).  The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea.  Therefore, claim 6 is ineligible.

Response to Arguments
Applicant’s arguments filed 5/31/2022 have been fully considered but they are not persuasive. 
I. Rejection of Claims under 35 U.S.C. §101
Applicant asserts that the claimed invention is a specially-purposed system and method that improves specific transactions between employers and employees and a practical application.  However, Applicant fails to provide any arguments or explanations to support these assertions.  Applicant fails to identify what the “practical applications” is and/or how/why the claim would represent the alleged practical application.  It is not clear how the use of carousel displays, even if unique to users and updated, are related to or represent a practical application.  These elements appear to be a normal and typical manner in which carousel displays can and are used (see above rejection). 
Applicant is also advised that, merely putting the phrase “specially purposed” in the claim language does not make the claimed invention special purpose.  This is not a proper manner in which to provide evidence that it is special purpose.  See the above rejection for the detailed reasons regarding why the claimed invention does not represent a special purpose computer or technology.
Applicant’s remaining remarks also fail to provide any arguments, explanations, analysis, etc. to explain why/how these remarks pertain to the abstract ideas and merely describes the claimed invention.  Applicant does not provide any material rebutting how Examiner has addressed these elements in the above rejection.  For example, Applicant does not explain how/why Versata Development Group is related to the claims, rejection, or even Applicant’s remarks.
Examiner has addressed the well-understood, routine, and conventional aspects in the above rejection,  applicant should review that material for further detail.  As stated in the previous response:
In direct response to Applicant’s invocation of Berkheimer (well-understood, routine, conventional), examiner has added the related analysis to the above rejection (including three of the four types of evidence identified in the Berkheimer memo).  Because this was invoked by Applicant and is an extension of the previously provided analysis, it is not considered a new grounds of rejection.
Applicant is also reminded that preemption is not a standalone test for eligibility. Questions of preemption are inherent in and resolved by the two-part framework from Alice Corp. and Mayo, as explained by the federal circuit in OIP and Sequenom. Additionally, while a preemptive claim may be ineligible, the absence of complete preemption does not demonstrate that a claim is eligible.
II. Rejection of Claims under 35 U.S.C. §103
The prior art rejections have been withdrawn in view of Applicant’s amendments.
Cooper (Pub. No. US 2017/0270550 A1) discloses at least one communication device;  a user interface, configured to communicate with the at least one communication device, the user interface being configured to receive a plurality of user inputs to initiate the at least one transactional service; a transactional service system being in communication with the at least one communication device via a network, the transactional service system including a transactional service server residing on a central computer having a processor installed with a transactional service application and coupled with a memory unit integrated with a central database; the transactional service application comprising a plurality of programmatic modules actuated by the transactional service server responsive to one or more of the plurality of user inputs, the plurality of programmatic modules, the programmatic module further comprising: a registration module, wherein the registration module is configured to cooperate with the user interface to enable a user to register in the transactional service application responsive to one or more of the plurality of user inputs received from the at least one communication device; an identification module, wherein the identification module is configured to cooperate with the transactional service application to identify if the user is an employee or an employer responsive to one or more of the plurality of user inputs received from the at least one communication device; a welcome module, wherein the welcome module is configured to cooperate with the user interface to enable the user to create a user profile responsive to one or more of the plurality of user inputs received from the at least one communication device, the user profile being stored in the central database with a plurality of user profiles, wherein each user profile is one of an employee user profile or an employer user profile; an analyzing module, wherein the analyzing module is configured to cooperate with the transactional service application to the user to analyze the plurality of user inputs stored in the central database of the transactional service system, the analyzing module comprising: a recruitment management module, wherein the recruitment management module is configured to design and manage at least one recruiting process by the employer through the at least one communication device; a hiring establishment module, wherein the hiring module is configured to evaluate and integrate at least one hire by the employer and the employee; an employment module, wherein the employment module is configured to maintain a plurality of employment activities by the employer and the employee; a timecard module, wherein the timecard module is configured to allow the employee to maintain a timecard to reflect an accurate number of working hours and also configured to allow an employer/authorized department head to review and approve or reject the employee timecard; a user authorization module, wherein the user authorization module is configured to authorize the user to execute the at least one transactional service or pass on the at least one transactional service; a notification/alert sending module, wherein the notification/alert module is configured to electronically send a notification upon a successful execution of the at least one transactional service; and a dashboard for tracking analytics
Mankani et al. (Pu. No. US 2009/0307052 A1) discloses a reporting module, wherein the reporting module is configured to enable the employer to view, download and print their hiring and staffing trends along with statistical data and information on current and past employees that are in the system database; and the storing of performance and previous performance data of employees.
Finch, II et al. (Patent No. US 6,751,650 B1) discloses a retention determination module, wherein the retention determination module is configured to monitor performance rating by the employer and the employee through the at least one communication device.
Brown et al. (Pub. No. US 2014/0053110 A1) discloses wherein the [employment system] displays through the user interface a virtual representation of a carousel, wherein responsive to user interaction through the at least one communication device, the virtual representation of the carousel simulates rotational motion, the rotational motion of the carousel actuating the display through the user interface.
None of the references or other identified prior art, in combination, teaches the additional limitations of: wherein the carousel is a unique carousel for each employer of the plurality of employees and employers including one or more employee user profiles from the database, the one or more employee user profiles being selected responsive to the plurality of user inputs stored in the database for the one or more employee user profiles corresponding with the plurality of user inputs stored in the database for the employer; and (ii) responsive to the user profile identifying the user as an employee, enabling the employee to design and manage at least one recruiting process utilizing a recruitment management module, wherein the recruitment management module displays through the user interface a virtual representation of the unique carousel for each employee of the plurality of employees and employers, the rotational motion of the carousel actuating the display through the user interface of a plurality of user profiles of users identified as employers, wherein the carousel is a unique carousel for the employee including one or more employer user profiles from the database, the one or more employer user profiles being selected responsive to the plurality of user inputs stored in the database for the one or more employer user profiles corresponding with the plurality of user inputs stored in the database for the employee; and/or wherein responsive to the at least one hire, the recruitment management module removing the employee user profile associated with the displayed employee from the unique carousel for each employer of a group of employers including the employee user profile for the displayed employee, the recruitment management module adding another employee user profile to the unique carousel for each employer in the group
Additional prior art identified, but not relied upon include O’Malley (Pub. No. US 2011/0276507 A1) which discloses an employment and recruitment system for matching candidate profiles to jobs that includes the ability to search and view profiles and also includes tasks similar to those in Applicant’s claims, such as tracking hiring/staffing trends.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN D SENSENIG whose telephone number is (571)270-5393.  The examiner can normally be reached on M-F: 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.D.S/Examiner, Art Unit 3629                                                                                                                                                                                             June 17, 2022


/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629